DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric King (Reg. No. 44,188) on August 10, 2022. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. King agreed.
The application has been amended as follows: 


Listing of Claims 

1.	(Currently Amended)	An upgrade management method in a storage system comprising a plurality of nodes, the plurality of the nodes being divided into groups; the upgrade management method comprising:
obtaining, by a scheduling node in the storage system, a respective constraint condition of each group, wherein the respective constraint condition comprises a maximum quantity of the nodes in a corresponding group that are allowed to be upgraded in parallel;
selecting, by the scheduling node, a portion of nodes from the plurality of nodes from each group for a first batch for upgrading in parallel based on the respective constraint condition of each group, wherein nodes not in the portion of the nodes selected from each group are not in the first batch and are not upgraded in parallel; and
sending, by the scheduling node, an upgrade instruction to the nodes in the first batch.

2.	(Previously presented)	The method according to claim 1, wherein the nodes in a group have a same function or belong to a same physical area.

3.	The method according to claim 1, further comprising:
selecting, by the scheduling node, nodes in a second batch, that are not in the first batch, for upgrading in parallel from the groups based on the respective constraint condition of each group; and
sending, by the scheduling node, an upgrade instruction to the nodes in the second batch.

4.	(Currently Amended)	A scheduling node in a storage system comprising a plurality of nodes, the plurality of nodes being divided into groups; an interface that is configured to communicate with a processor; wherein the processor is configured to:
obtain a respective constraint condition of each group, wherein the respective constraint condition comprises a maximum quantity of the nodes in a corresponding group that are allowed to be upgraded in parallel;
select a portion of the plurality of nodes from the plurality of nodes from each group for a first batch for upgrading in parallel based on the respective constraint condition of each group, wherein nodes not in the portion of the nodes selected from each group are not in the first batch and are not upgraded in parallel; and
send an upgrade instruction to the nodes in the first batch.

5.	(Previously presented)	The scheduling node according to claim 4, wherein the nodes in a group have a same function or belong to a same physical area.

6.	The scheduling node according to claim 4, wherein the processor is further configured to:
select nodes in a second batch, that are not in the first batch, for upgrading in parallel from the groups based on the respective constraint condition of each group; and
send an upgrade instruction to the nodes in the second batch.

7.	(Currently Amended)	A storage system comprising a scheduling node and a plurality of nodes, the plurality of the nodes being divided into groups; wherein the scheduling node is configured to:
obtain a respective constraint condition of each group, wherein the respective constraint condition comprises a maximum quantity of the nodes in a corresponding group that are allowed to be upgraded in parallel;
select a portion of the plurality of nodes from the plurality of nodes from each group for a first batch for upgrading in parallel based on the respective constraint condition of each group, wherein nodes not in the portion of the nodes selected from each group are not in the first batch and are not upgraded in parallel; and
send an upgrade instruction to the nodes in the first batch.

8.	(Previously presented)	The storage system according to claim 7, wherein the nodes in a group have a same function or belong to a same physical area.

9.	The storage system according to claim 7, wherein the scheduling node is further configured to:
select nodes in a second batch, that are not in the first batch, for upgrading in parallel from the groups based on the respective condition of each group; and
send an upgrade instruction to the nodes in the second batch.

10.	(Currently Amended)	A non-volatile computer readable storage medium, wherein the non-volatile computer readable storage medium stores a computer instruction that is used to be executed by a processor of a scheduling node in a storage system comprising a plurality of nodes, the plurality of the nodes being divided into groups; wherein the processor executes the computer instruction to perform operations comprising:
obtaining a respective constraint condition of each group, wherein the respective constraint condition comprises a maximum quantity of the nodes in corresponding group that are allowed to be upgraded in parallel;
selecting a portion of the plurality of nodes from the plurality of nodes from each group for a first batch for upgrading in parallel based on the respective constraint condition of each group, wherein nodes not in the portion of the nodes selected from each group are not in the first batch and are not upgraded in parallel; and
sending an upgrade instruction to the nodes in the first batch.

11.	The non-volatile computer readable storage medium according to claim 10, wherein the processor further executes the computer instruction to perform operations comprising:
selecting the nodes in a second batch, that are not in the first batch,  for upgrading in parallel from the groups based on the respective constraint condition of each group; and
sending an upgrade instruction to the nodes in the second batch.

12.	(Previously presented)	The method according to claim 1, wherein each of the groups comprises a portion of the plurality of the nodes that are unsuitable to be restarted simultaneously.

13.	(Previously presented)	The method according to claim 1, wherein the constraint condition of each group specifies a number of nodes of each group that can be restarted simultaneously, the number of nodes being less than a total number of nodes in each group.

14.	(Previously presented)	The scheduling node according to claim 4, wherein each of the groups comprises a portion of the plurality of the nodes that are unsuitable to be restarted simultaneously.

15.	(Previously presented)	The scheduling node according to claim 4, wherein the constraint condition of each group specifies a number of nodes of each group that can be restarted simultaneously, the number of nodes being less than a total number of nodes in each group.

16.	(Previously presented)	The storage system according to claim 7, wherein each of the groups comprises a portion of the plurality of the nodes that are unsuitable to be restarted simultaneously.

17.	(Previously presented)	The storage system according to claim 7, wherein the constraint condition of each group specifies a number of nodes of each group that can be restarted simultaneously, the number of nodes being less than a total number of nodes in each group.

18.	(Previously presented)	The non-volatile computer readable storage medium according to claim 10, wherein each of the groups comprises a portion of the plurality of the nodes that are unsuitable to be restarted simultaneously.

19.	(Previously presented)	The non-volatile computer readable storage medium according to claim 10, wherein the constraint condition of each group specifies a number of nodes of each group that can be restarted simultaneously, the number of nodes being less than a total number of nodes in each group.

	ALLOWABLE SUBJECT MATTER
	The primary reason for allowance of claims 1, 4, 7 and 10 in the instant application is that prior art such as 2017/0155550 (Cooper) fails to disclose a scheduling node: obtaining, a respective constraint condition of each group, wherein the respective constraint condition comprises a maximum quantity of the nodes in a corresponding group that are allowed to be upgraded in parallel; selecting a portion of nodes from the plurality of nodes from each group for a first batch for upgrading in parallel based on the respective constraint condition of each group, wherein nodes not in the portion of the nodes selected from each group are not in the first batch and are not upgraded in parallel; and sending, by the scheduling node, an upgrade instruction to the nodes in the first batch.

	The remaining claims 2-3, 5-6, 8-9 and 11-19 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-19.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-19 have been allowed.
       b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 



IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone 

number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181